Citation Nr: 1227372	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for claimed erectile dysfunction.

2.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disorder.

3.  Entitlement to service connection for a claimed bilateral eye disorder.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder to include as secondary to a service-connected left knee disability.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a claimed low back disorder to include as secondary to service-connected disability.

6.  Entitlement to service connection for a low back disorder to include as secondary to service-connected disability.

7.  Whether new and material evidence has been received to reopen the claim of service connection for a sleep disorder to include as due to an undiagnosed illness or as secondary to service-connected disability.

8.  Entitlement to service connection for a sleep disorder.

9.  Whether new and material evidence has been received to reopen the claim of service connection for a disability manifested by multiple joint pains to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a disability manifested by multiple joint pains.

11.  Whether new and material evidence has been received to reopen the claim of service connection for a disability manifested by chronic fatigue to include as due to an undiagnosed illness.

12.  Whether new and material evidence has been received to reopen the claim of service connection for a headache disorder to include as due to an undiagnosed illness.

13.  Entitlement to service connection for a disability manifested by headaches.

14.  Whether new and material evidence has been received to reopen the claim of service connection for a gastrointestinal disorder to include as due to an undiagnosed illness.

15.  Entitlement to service connection for a gastrointestinal disorder.

16.  Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder to include anxiety disorder, depression and posttraumatic stress disorder (PTSD).

17.  Entitlement to service connection for an innocently acquired psychiatric disorder to include anxiety disorder, depression and PTSD.

18.  Whether new and material evidence has been received to reopen the claim of service connection for the residuals of an excised ganglion cyst of the right wrist.

19.  Entitlement to service connection for the residuals of an excised ganglion cyst of the right wrist.  

21.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder.

22.  Entitlement to service connection for a skin disorder.    

23.  Entitlement to an initial compensable evaluation for the service-connected hypertension.

24.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left foot plantar fasciitis with heel spurs. 

25.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right foot plantar fasciitis with heel spurs.

26.  Entitlement to an evaluation in excess of 30 percent for the service-connected pseudofolliculitis barbae (PFB).

27.  Entitlement to an evaluation in excess of 20 percent for the service-connected left knee tendonitis.

28.  Entitlement to an evaluation in excess of 10 percent for the service-connected left knee instability.




REPRESENTATION

Appellant represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 and from November 2001 to August 2003.

These case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO in June 2004.

In December 2008, the Board remanded the issues of increased evaluations for the service-connected bilateral foot disabilities and service connection for the claimed bilateral eye disorder.

In February 2012, the Veteran's attorney submitted additional evidence related to the claim of service connection for an innocently acquired psychiatric disorder and a waiver of initial RO consideration of the submitted evidence.

The Veteran requested a hearing with a Veterans Law Judge, but withdrew this request in February 2012.

The Board has reviewed the contents of the Veteran's Virtual VA file and found medical pertinent to the petition to reopen the claims of service connection for a low back disorder, a gastrointestinal disorder and an innocently acquired psychiatric disorder that is not in his claims file.  To the extent that the RO has not had an opportunity to consider these records in the first instance, claims of service connection for a low back disorder, a gastrointestinal disorder, and an innocently acquired psychiatric disorder are reopened.

The  issues of service connection for a kidney disorder, shoulder disorder, right waist disorder, jaw disorder, right big toe disorder, cervical spine disorder, pelvis disorder, left ankle disorder and rheumatoid arthritis of the hips have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The issues of service connection for erectile dysfunction and the reopened claims of service connection for a low back disorder, sleep apnea, multiple joint pain, headaches, and a gastrointestinal disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied the Veteran's claim of service connection for a left eye disorder; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion. 

2.  The evidence added to the record since the May 1996 rating decision is neither cumulative nor redundant of the facts previously considered and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to prove the claim and raises a reasonable possibility of substantiating the claim of service connection for a left eye disorder.

3.  The Veteran currently is shown to have a bilateral blepharitis that at least as likely as not had its onset during service.

4.  In a May 1996 rating decision, the RO declined to reopen the claim of service connection for a right knee disorder; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion. 

5.  The evidence added to the record since the May 1996 rating decision is either cumulative in nature or redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, does not relate to an unestablished fact necessary to prove the claim or raise a reasonable possibility of substantiating the claim of service connection for a right knee disorder.

6.  In a May 1996 rating decision, the RO denied the claim of service connection for a low back disorder; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

7.  The evidence added to the record since the May 1996 rating decision is neither cumulative in nature nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to prove the claim and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder. 

8.  In a June 2004 rating decision, the RO denied the claim of service connection for a sleep disorder; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

9.  The evidence added to the record since the June 2004 rating decision is neither cumulative in nature nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to prove the claim and raises a reasonable possibility of substantiating the claim of service connection for a sleep disorder.

10.  In a June 2004 rating decision, the RO denied the claim of service connection for a disability manifested by multiple joint pains; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

11.  The evidence added to the record since the June 2004 rating decision is neither cumulative in nature nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to prove the claim and raises a reasonable possibility of substantiating the claim of service connection for a disability manifested by multiple joint pain.  

12.  In a June 2004 rating decision, the RO denied the claim of service connection for a disability manifested by chronic fatigue; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

13.  The evidence added to the record since the June 2004 rating decision is either cumulative in nature or redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, does not relate to an unestablished fact necessary to prove the claim or raise a reasonable possibility of substantiating the claim of service connection for a disability manifested by chronic fatigue.

14.  In a June 2004 rating decision, the RO declined to reopen the claim of service connection for a headache disorder; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

15.  The evidence added to the record since the June 2004 rating decision is neither cumulative in nature nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, does relate to an unestablished fact necessary to prove the claim or raise a reasonable possibility of substantiating the claim of service connection for a headache disorder.

16.  In a June 2004 rating decision, the RO denied the claim of service connection for a gastrointestinal disorder; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

17.  The evidence added to the record since the June 2004 rating decision is neither cumulative in nature nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to prove the claim and raises a reasonable possibility of substantiating the claim of service connection for a disability manifested a gastrointestinal disorder.

18.  In a May 2007 rating decision, the RO denied the claim of service connection for an innocently acquired psychiatric disorder; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

19.  The evidence added to the record since the May 2007 rating decision is neither cumulative in nature nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to prove the claim and raises a reasonable possibility of substantiating the claim of service connection for an innocently acquired psychiatric disorder.  

20.  The Veteran is shown to have served in a combat area and to experienced stressors productive of a fear of hostile military activity.

21.  The current diagnosis of PTSD is shown to linked events that as likely as not happened during the Veteran's period of active service.

22.  The innocently acquired psychiatric disability manifested by an anxiety disorder, NOS and a depressive disorder is shown as likely as not to have had its clinical onset during service.

23.  In a June 2004 rating decision, the RO denied the claim of service connection for residuals of a right wrist ganglion cyst; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

24.  The evidence added to the record since the June 2004 rating decision is neither cumulative in nature nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, does relate to an unestablished fact necessary to prove the claim or raise a reasonable possibility of substantiating the claim of service connection for residuals of a right wrist ganglion cyst.

25.  In a June 2004 rating decision, the RO denied the claim of service connection for a skin disorder; the Veteran was notified of this action and apprised of his appellate right, but did not appeal in a timely fashion.

26.  The evidence added to the record since the June 2004 rating decision is neither cumulative in nature nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, does relate to an unestablished fact necessary to prove the claim or raise a reasonable possibility of substantiating the claim of service connection for a skin disorder.

27.  For the period of the appeal, the service-connected hypertension is shown to have been manifested by diastolic pressure readings that are predominantly at 100 or more or systolic pressure readings of 160 or more. 

28.  For the period of the appeal, the service-connected bilateral foot disorder is shown to have been manifested by pain on manipulation and use of the feet with additional pain and stiffness in the morning and after prolonged sitting; marked limitation in ankle motion, callosities, marked foot deformity, moderately severe foot injury, acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion of ankle at a right angle, shortened plantar fascia, or marked tenderness under metatarsal heads is not demonstrated.

29.  The service-connected PFB is shown to involve approximately 20 percent of the exposed area and 5 percent of the total body surface; more than 40 percent involvement of the entire body or exposed areas is not shown.  

30.  The service-connected left knee tendonitis is shown to be manifested by slight limitation of flexion and full extension; ankylosis is not shown. 

31.  The service-connected left knee disability picture is shown to have been manifested by no more than slight instability with the occasional use of a knee brace.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  By extending the benefit of the doubt to the Veteran, the bilateral eye disability manifested by blepharitis is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  New and material evidence has not been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence has been received to reopen the claim of service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  New and material evidence has been received to reopen the claim of service connection for a disability manifested by multiple joint pains.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  New and material evidence has not been received to reopen the claim of service connection for a disability manifested by chronic fatigue.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  New and material evidence has been received to reopen the claim of service connection for a disability manifested by headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  New and material evidence has been received to reopen the claim of service connection for a gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

10.  New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

11.  By extending the benefit of the doubt to the Veteran, his innocently acquired psychiatric disability manifested by PTSD, anxiety disorder, NOS and depressive disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

12.  New and material evidence has been received to reopen the claim of service connection for residuals of a right wrist ganglion cyst.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

13.  New and material evidence has been received to reopen the claim of service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

14.  The criteria for the assignment of an initial compensable rating for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, including Diagnostic Code (Code) 7101 (2011).

156.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected plantar fasciitis of the left foot with heel spurs have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5278, 5279, 5284 (2011).

16.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected plantar fasciitis of the right foot with heel spurs have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5278, 5279, 5284 (2011).

17.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7800 (2011). 

18.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected left knee tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a including Codes 5256, 5258, 5260, 5261 (2011). 

19.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a including Code 5257 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to claim to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The June 2002, July 2003, October 2003, April 2004, August 2008, January 2009, July 2009, September 2009, and April 2010 letters have provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the applicable law and regulations. 

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was notified of the basis for previously denying claims and informed of what was needed to reopen the claims.  He was also given general notice as to assigned disability ratings and effective dates of awards.   

Further, since the June 2004 and October 2010 rating decisions on appeal granted service connection for bilateral plantar fasciitis with heel spurs and hypertension, and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, supra. 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOCs were issued in January 2006 and August 2011.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Veteran's service treatment records have been associated with the claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded VA examinations where appropriate.  The Board concludes that the VA examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened.  38 C.F.R. § 3.159 (c)(4)(iii) (2011). 


II. New and Material Evidence

A. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Under 38 C.F.R. § 3.317 (2011), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669 -75,672 (December 18, 2006). 

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection. 3 8 C.F.R. § 3.317(a)(2)(i) (2011). 

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105 (West 2002). 

However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 


EYES

The Veteran reports suffering from an eye disorder that was acquired during his active service.

Service connection for a left eye disorder was initially denied in an August 1995 rating decision and then again in a May 1996 rating decision.  The denials were based on a finding that there was no evidence of a left eye disorder.  A timely appeal was not filed and the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the May 1996 rating decision includes the Veteran's service treatment records from his first period of service and a VA examinations in August 1994.  

An October 1992 service treatment record indicated that the Veteran complained of having a swollen right upper eye.  The assessment was that of upper lid cellulitis vs. blepharitis.  

A service treatment record in the following month indicated that he had complaints of watery eyes while watching television.

At a August 1994 VA examination, there were no findings referable to an acquired eye disorder.

The evidence added to the record since the May 1996 rating decision includes service treatment records from the Veteran's second period of active duty; a September 1993 treatment record; VA treatment records dated from 2000 to 2012; the private treatment records dated in 1997, 1998, 2001, 2002 and 2006; and the report of a VA examination performed in November 2009.

The Board finds that new and material evidence has been added to the record since the May 1996 denial in this case.  In particular, the additional evidence shows that the Veteran has a firm diagnosis of blepharitis and that the condition appears to be chronic.  See the June 1998 VA treatment record and November 2009 VA examination.  

These records were not considered at the time of the May 1996 denial, so the evidence is considered new.  There was also no definite diagnosis of the eye disorder or a chronic eye condition at the time of the May 1996 rating decision.  Thus, the evidence is found to relate to a previously unestablished fact necessary to  prove the claim and raises a reasonable possibility of substantiating the claim.  

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for an eye disorder.

Since the RO already considered the merits of the claim based on all the evidence of record, the Veteran is not prejudiced by the Board addressing the merits of the reopened claim at this time.  

On this record, the Veteran is first shown to have exhibited eye complaints during his first period of service.  A diagnosis of blepharitis was suspected in October 1992.  He was also noted to have complaints of watery eyes in November 1992, but no diagnosis was provided.

The medical records after his first period of service and before the second period of service note similar complaints.

A November 1997 eye examination noted that the Veteran complained of getting something in his left eye when he was in Kuwait.  He reported having watery, irritated eyes mostly during the fall, winter, and spring.  The diagnosis indicated the Veteran had complaints of dry eyes vs. seasonal allergies.  

A June 1998 eye examination contains an assessment of mild blepharitis, dry eye symptoms.  

In the January and October 2000 treatment records, the Veteran's assessments was that of mild bilateral blepharitis.  A November 2000 record shows that he was prescribed artificial tears.

During his second period of service, the Veteran completed a July 2003 Post Deployment Health Assessment when he noted having redness of eyes and tearing.

At a June 2009 VA examination, the Veteran reported having eye tearing and itching since 1992.  The physician noted that, based on the claims file review, the Veteran first started to complain of watering eyes in 1992 and that the symptoms were consistent with blepharitis, which was treated.  

The VA examiner diagnosed meibomian gland dysfunction/blepharitis BUL/BLL secondary to inflammation and blocked meibomian glands that from the Veteran's history was noted to be chronic.  

The opinion was unclear as to whether the eye condition pre-existed the dates of service or was due his time in service.

Although the opinion is against the claim, the physician did not provide a supporting explanation or rationale.  This significantly limits the probative value of the statement.  Despite this, the physician provided other information that is probative to the claim of service connection.  

In particular, the medical examiner observed that the Veteran's eye manifestations were first noted and diagnosed during his first period of service and that his history of having watery eyes in service were consistent with blepharitis.  

To the extent that these same symptoms of watery eyes were also present after the first period of service ended and during the second period of service, the Board finds that a continuity of symptomatology is established to support the claim.  

The Veteran also reported that he had had these symptoms since 1992.  He is competent to reports experiencing ongoing symptoms and given that these symptoms are documented in service and then again a few years after his first period of service, his statements are deemed credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

Finally, the VA examiner provided a current diagnosis of blepharitis and indicated the condition was chronic.  

Since the record shows that the blepharitis as likely as not was first manifested during the first period of service and identified as being chronic, the record tends to show that the claimed disability had its onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is blepharitis is warranted. 


RIGHT KNEE

Service connection for a right knee disorder was initially denied in a January 1994 rating decision based on a finding that there was no evidence of a chronic right knee disorder.  The RO declined to reopen the claim in a May 1996 rating decision on the basis that new and material evidence had not been submitted.  A timely appeal was not filed and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the May 1996 rating decision includes the Veteran's service treatment records from his first period of service and the reports of VA examinations in December 1993 and August 1994.  

The service treatment records from his first period of service show that the Veteran had complaints of bilateral knee pain in August 1992, November 1992 and January 1993.  The respective assessments were those of retropatellar pain syndrome, rule out retropatellar pain syndrome and bilateral patella tendonitis with the right knee being asymptomatic.  

At both VA examinations, no specific right knee complaints were noted, and the right knee X-ray studies revealed no evidence of a significant degenerative process, focal bony lesions or effusion.  The assessment of the 1993 examination was arthralgia of both knees.

The evidence added to the record since the May 1996 rating decision includes service treatment records from the Veteran's second period of service; a September 1993 treatment record; the VA treatment records from 2000 to 2012; the private treatment records dated in 1999, 2001, 2002 and 2006; an April 2006 lay statement; and VA examinations in August 2005 and November 2009.

The service treatment records from the Veteran's second period of service are silent for right knee complaints or findings.

A September 1993 medical record notes that crepitus was felt on flexion of both knees, but no assessment was offered for the right knee.

A June 1999 private treatment record that evaluated the left knee noted that there were no signs of abnormal weight bearing.

The VA medical records from 2000 to 2012 do not reflect any complaints or findings related to the right knee.  A March 2008 record notes that he had a normal gait.

The private treatment records dated in 2001, 2002 and 2006 do not pertain to the right knee.

At an August 2005 VA examination, right knee "locking" pain and crepitus was noted, but no diagnosis was offered.

An April 2006 lay statement noted that the Veteran was seen limping on occasion.

At a November 2009 VA examination, the Veteran's complaints, including his report of having an 8 year history of right knee pain.  The examiner noted that X-rays of the right knee were normal, that the Veteran's gait was normal, that he had full range of left knee motion, and that there was no limb length discrepancy.  The right knee was found to be normal on examination, and the examiner added that there was no reason to believe that the left knee would impose additional stress on the right knee.

While most of the evidence received is new, none of the evidence is material to the claim since it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

The Veteran was notified that evidence necessary to reopen the claim needed to show a current right knee disability and that the disability was secondary to the service-connected left knee disability, but evidence of this nature was not submitted or identified.  

Even though the record may show the Veteran has right knee complaints, there is no clinical evidence of right knee pathology or diagnosis.  Furthermore, the November 2009 VA examiner provided an opinion against the Veteran's assertions that his left knee disability caused or aggravated a right knee condition. 

As the record does not contain evidence of a current right knee disability or a nexus between a right knee disorder and service or the service-connected left knee disability, new and material evidence has not been received to reopen the claim.  

Consequently, the Veteran's petition to reopen the previously denied claim is denied.


LOW BACK

Service connection for a low back disorder was initially denied in a May 1996 rating decision based on a finding that there was no evidence of a chronic low back disorder.  The June 2004 rating decision continued to deny the claim on the basis that there was no evidence of a current disability.  A timely appeal was not filed with respect to either decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the June 2004 rating decision includes the Veteran's service treatment records, the report of a September 1993 VA Persian Gulf screening examination and an August 1994 VA examination, the private treatment records dated in 2001 and 2002, and that VA treatment records dated from 1998 to 2002.  

The service treatment records include a May 1989 enlistment examination that contains a positive finding of mild scoliosis.  The rest of the service treatment records are silent for any pertinent complaints or findings except for an undated Reserve record that simply notes chronic low back pain.

The September 1993 Persian Gulf examination and August 1994 VA examination do not show any findings referable to the claimed spine disorder.

The 2001 and 2003 private treatment records do not contain any information relevant to the Veteran's low back.

The VA treatment records include an April 2002 evaluation by the Veteran's primary care provider showing that an examination of the back was negative for any abnormal findings.

The evidence added to the record since the June 2004 rating decision includes VA treatment records dated from 2000 to 2012; an April 2006 lay statement; the private treatment records dated in 1999, from 2001, 2002, 2003 and 2006, a December 2009 report of an injury, and the report of a November 2009 VA examination.

The private treatment records from 1999 to 2006 do not contain any information relevant to a low back.

In an April 2006 lay statement, S.B. reported having known the Veteran for more than 3 years when she heard him complain of back pain.

At a November 2009 VA examination, the Veteran reported that he did not receive any back treatment and that his back discomfort started 8 years earlier.  The examiner noted that the Veteran's gait was normal as were X-ray studies of the lumbosacral spine.  

The impression was that the Veteran's lumbar spine was normal.  The examiner noted that the Veteran's gait was normal and that there was no leg length discrepancy.  He added that there was no reason to believe that the left knee would impose additional stress on the back.

The December 2009 report of an accident indicates the Veteran was in a car accident on his way to work that resulted in lower back injuries.

The VA medical records include a January 2010 treatment record that notes the Veteran was involved in a recent car accident and had myofascial low back pain.

A February 2012 VA treatment record contains an assessment of degenerative joint disease of the lumbosacral spine.  

Thus, the new evidence in this matter is found to reflect a diagnosis of a current low back disability.  This evidence relates to an unestablished fact necessary to substantiate the claim since the evidence previously considered did not contain a low back diagnosis and raises a reasonable possibility of substantiating the claim.  

Thus, on this record, new and material evidence has been received to reopen the claim of service connection for a low back disorder.  


SLEEP DISORDER

Service connection for a sleep disorder was denied in a June 2004 rating decision on the basis that the Veteran was not shown to have a sleep disorder.  A timely appeal was not filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the June 2004 rating decision includes the Veteran's service treatment records, the VA Form DD 214, the report of a 1993 Persian Gulf Screening, the VA treatment records dated from 1996 to 2002, a report of an August 1994 VA examination, and the private treatment records dated in 2001 and 2002. 

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of a sleep disorder.  On a July 2003 Post Deployment Health Assessment, he indicated that he was not tired after sleeping.

The majority of the post service VA medical records from 1998 to 2002 are silent for complaints or findings of a sleep disorder; however, a November 2000 VA mental health record after the Veteran's first period of service notes the Veteran's complaints of sleeping problems. 

The private treatment records from 2001 and 2002 do not relate to a sleeping disorder.

The evidence added to the record since June 2004 includes the VA treatment records dated from 2000 to 2012, the report of a November 2009 VA examination, and the private treatment records dated in 1999, 2001, 2002 and 2006.

The private treatment records in 1999, 2001, 2002 and 2006 are not related to the claim.

The VA treatment records include references to an April 2008 VA pulmonary consultation that indicated that the Veteran reported having a history of snoring and witnessed apnea episodes for a few years.  It was also noted that he had been divorced for 3 years, but reported that his ex-wife told him he snored loudly.  The assessment was that his features were suggestive of OSA, insomnia and depression.

The Veteran was given a polysomnography in July 2008 that resulted in a diagnosis of primary snoring; the overall apnea-hypopnea index was within normal limits.  There was no evidence of obstructive sleep apnea.  

A November 2009 VA mental health examination noted the Veteran's sleeping difficulties and stated that the Veteran's depressive symptoms were concomitant with his sleeping problems.  

Another November 2009 VA examination indicated that the Veteran reported being diagnosed with sleep apnea in 2008 and having symptoms for several years prior thereto.  The examiner's assessment was that of sleep apnea diagnosed after service in 2008.

The newly received evidence includes the November 2011 VA examination report that contains an assessment of sleep apnea.  The assessment relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  In this regard, the VA examination provided a diagnosis of sleep apnea whereas the evidence previously considered contained complaints and symptoms, but no diagnosis.

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for a sleep disorder.

However, the Board finds that additional development is needed before considering the merits of the reopened claim.


MULTIPLE JOINT PAINS

Service connection for multiple joint pains was denied in a June 2004 rating decision based on the basis that there was no evidence that the claimed disorder existed.  A timely appeal was not filed and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the June 2004 rating decision included the Veteran's service treatment records; the Form DD 214; the report of a 1993 Persian Gulf Screening, the VA treatment records dated from 1996 to 2002; the reports of December 1993, August 1994, and June 1999 VA examinations; and the private treatment records dated from 2001 to 2002.

The service treatment records include joint complaints related to the low back and knees.  The knee symptoms were given assessments of retropatellar pain syndrome and patella tendonitis.  See 1992 and 1993 treatment records.  On an April 2002 Risk Assessment Questionnaire, the Veteran noted a positive response to the question of whether he was having bone, joint, or muscle problems that might prevent physical activity.  

At a July 2003 Post Deployment Health Assessment shows the Veteran gave a positive response to having or having had swollen, stiff or painful joints.

The September 1993 Persian Gulf Screening examination noted left knee complaints.  The assessment was that of possible degenerative joint disease of the left knee.

The reports of the VA examinations in 1993, 1994 and 1999 note complaints associated with the left knee and feet and contain diagnoses of left knee strain, left knee arthralgia, and subjective complaints of foot cramps.

The private treatment records dated from 2001 to 2002 pertain to the Veteran's feet and contain diagnoses of plantar fasciitis and heel spurs.

The VA treatment records dated from 1996 to 2002 include a July 1996 report of X-ray studies of the ankles, knees, hands and right wrist showing that they were negative.

A July 2000 VA mental health treatment record noted that the Veteran had complaints of joint pain.  

The evidence added to the record since June 2004 includes the VA treatment records dated from 2000 to 2012; the report of VA examinations in August 2005 and November 2009; the copies of articles referable to Anthrax shots and Persian Gulf illnesses, and the private treatment records dated from 2001 to 2003 and in 2006.

The VA treatment records noted the presence of  plantar fasciitis in August 2006 and complaints of low back pain following a car accident in December 2009.  The assessment for the back was that of myofascial low back pain.  See the January 2010 VA treatment record.

The private treatment records dated in 2001, 2002, 2003 and 2006 noted the Veteran's bilateral foot complaints and contained an impression and assessments of bilateral plantar fasciitis.

The VA examination in August 2005 noted that the Veteran's complaints of bilateral foot and knee pain.  The examiner reported diagnoses of left knee patella tendonitis and bilateral plantar fasciitis with heel spurs.  

At a November 2009 VA examination, the Veteran reported having diffuse joint and muscle aches that began after his military service in 1996.  The symptoms occurred 2 to 3 times a month and lasted for approximately one hour.  In particular, he reported having pain in his elbows, hips, knees and ankles as well as in the muscles of his low back.  There also was periodic weakness in his hands.  He denied having any specific trigger points and reported taking over-the-counter pain relievers.  He also reported having fatigue, headaches, and insomnia and a history of depression and missing 30 to 40 days of work during the past year due to fatigue, muscle aches and headaches.  

The examiner noted that the Veteran did not have tender points or synovitis on examination and that there was no documented diagnosis of fibromyalgia.  The assessment was that of myofascial pain syndrome of unknown etiology.  

The newly received evidence includes material evidence consisting of the report of a November 2009 VA examination that contained an assessment of myofascial pain syndrome.  

This assessment relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim in that it provides a diagnosis of a current multiple joint disorder (i.e., myofascial pain syndrome).

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for a multiple joint disorder.

However, the Board finds that additional development is needed before considering the merits of the reopened claim.



CHRONIC FATIGUE

Service connection for a disorder manifested by chronic fatigue was denied in a June 2004 rating decision of the basis that there was no evidence of the claimed disorder.  A timely appeal was not filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the June 2004 rating decision includes the Veteran's service treatment records; the Form DD 214; the report of a 1993 Persian Gulf Screening examination; the report of an August 1994 VA examination; the 1996 to 2002 VA treatment records, and the private treatment records dated from 2001 to 2002. 

The Veteran's service treatment records are silent for complaints findings or diagnosis of chronic fatigue.  The September 1993 Persian Gulf Screening examination report indicated that the Veteran did not have any medical problems involving fatigue.

The August 1994 VA examination also did not note any complaints or findings of fatigue.  

The VA treatment records include an April 2002 medical record showing that the Veteran denied having fatigue.  The 2001 and 2002 private treatment records do not pertain to fatigue.

The evidence added to the record since June 2004 includes the VA treatment records dated from 2000 to 2012; a report of a VA examination in November 2009; the copies of articles referable to Anthrax shots and Persian Gulf illnesses, and the private treatment records dated from 2001 to 2003 and in 2006.

The VA treatment records include an April 2006 record that indicates the Veteran denied having fatigue.  The private treatment records do not pertain to fatigue.

The articles on Anthrax shots and Persian Gulf illnesses discuss various symptoms associated with service in the Persian Gulf, regulations pertaining to Persian Gulf service, and short and long term reactions to the Anthrax vaccine.

At a November 2009 VA examination, the Veteran reported having fatigue that began approximately 1 year after service in 1994.  The examiner noted symptoms that were present in relation to his claimed fatigue disorder.  

The Veteran reported missing approximately 30 to 40 days of work during the previous year due to fatigue and chronic headaches and having symptoms of fatigue, insomnia, excessive snoring, and daytime hypersomnolence for several years prior to his sleep study in 2008.  

The assessment was that there was no evidence of chronic fatigue syndrome and that some of his fatigue had improved since he began treatment for sleep apnea.

While some of the evidence received is new, none is material to the claim since it does not relate to an unestablished fact necessary to substantiate the claim or otherwise present a reasonable possibility of substantiating the claim.  

The evidence added to the record does not show that the Veteran has a chronic diagnosed or undiagnosed multisymptom illness manifested by fatigue.  

Despite his belief that he had a condition manifested by chronic fatigue, evidence of this nature had not been received to reopen the claim. 

As the record does not show that he is experiencing chronic fatigue, new and material evidence has not been received to reopen the claim.  

Consequently, the Veteran's petition to reopen the previously denied claim is denied.



HEADACHES

Service connection for headaches was initially denied in an August 1995 rating decision and then again in May 1996.  The denials were based on a finding that there was no evidence of a clinically diagnosed headache disorder.

The RO declined to reopen the matter in a June 2004 rating decision on the basis that new and material evidence had not been received.  The Veteran was notified of these rating actions and apprised of his appellate rights, but did file a timely appeal from either.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence considered at the time of the June 2004 rating decision included the Veteran's service treatment records; the Form DD 214; the report of a 1993 Persian Gulf Screening examination; the report of an August 1994 VA examination; the 1996 to 2002 VA treatment records, and the private treatment records dated from 2001 to 2002. 

The service treatment records during the Veteran's first period of service are negative for complaints or findings of headache disorder.

The September 1993 Persian Gulf screening examination indicated that the Veteran had provided a positive response to having medical problems that included headaches.

The Veteran's service treatment records during his second period of service include a September 2002 record that noted the Veteran's complaints of headaches; the assessment was hypertension.

A July 2003 Post Deployment Health Assessment indicated that the Veteran provided a positive response to having headaches.  

The August 1994 VA examination showed that the Veteran reported having headaches once a week intermittently for approximately one year.  The diagnosis was that of headaches, cause undetermined.

The private treatment records dated in 2001 and 2002 do not relate to the claimed headaches.

The VA treatment records dated from 1996 to 2002 are negative for complaints or findings of a headache disorder.  

The evidence added to the record since June 2004 included the VA treatment records dated from 2000 to 2012; the report of a November 2009 VA examination; the copies of articles referable to Anthrax shots and Persian Gulf illnesses, and the private treatment records dated from 2001 to 2003 and in 2006.

The VA medical records included a March 2008 note that the Veteran had complaints of headaches.

The articles on Anthrax shots and Persian Gulf illnesses discussed various symptoms associated with service in the Persian Gulf, the regulations pertaining to Persian Gulf service, and the short and long term reactions to the Anthrax vaccine. 

The November 2009 VA examination showed that the Veteran reported having intermittent headaches that began in 1990 when he was in Kuwait.  He reported having elevated blood pressure generally when he had headaches, and the VA examiner noted that the service treatment records were negative for documentation showing chronic headaches.  The assessment was that of nonspecific headaches.  The Veteran reported having headaches since service that were attributed to hypertension.

A seemingly identical November 2009 VA examination report is also of record; however, this report of the examination noted the assessment of tension headaches.  

The Board finds that the one report of the November 2009 VA examination containing  an assessment of tension headaches is evidence of a specific headache disorder and relates to a previously unestablished fact necessary to substantiate the claim.  The evidence previously considered does not contain a diagnosis or a headache disorder, instead it suggests that the headaches are the manifestation of symptoms associated with hypertension.

The evidence also raises a reasonable possibility of substantiating the claim to the extent that the Veteran reported having had headaches in service.  

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for a headache disorder.

However, the Board finds that additional development is needed before considering the merits of the reopened claim.  


GASTROINTESTINAL DISORDER

Service connection for disorder manifested by a gastrointestinal disorder was denied in a June 2004 rating decision on the basis that there was no evidence of a gartrointestinal disorder.  A timely appeal was not filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the June 2004 rating decision included the Veteran's service treatment records; the Form DD 214; the report of a 1993 Persian Gulf Screening examination and an August 1994 VA examination; the 1996 to 2002 VA treatment records, and the private treatment records dated from 2001 to 2002. 

A November 2002 service treatment records showed that the Veteran complained having diarrhea for one day; the assessment was that of viral gastroenteritis.  

A July 2003 service Post Deployment Health Assessment showed that the Veteran provided negative responses for diarrhea, frequent indigestion and vomiting.  

The September 1993 Persian Gulf Screening examination indicated that the Veteran did not have any medical problems involving his stomach.  The August 1994 VA examination did not note any complaints or findings of gastrointestinal problems.  

The VA treatment records included an April 2002 medical report showing that the Veteran denied having vomiting or nausea.  The 2001 and 2002 private treatment records do not pertain to a gastrointestinal disorder.

The evidence added to the record since June 2004 includes the VA treatment records dated from 2000 to 2012; the report of a VA examination in November 2009; the copies of articles referable to Anthrax shots and Persian Gulf illnesses, and the private treatment records dated from 2001 to 2003 and in 2006.

The VA treatment records include an August 2006 report showing that the Veteran denied having nausea, vomiting, abdominal pain, constipation or diarrhea.

An April 2008 VA treatment record showed that the Veteran denied having diarrhea or constipation. 

The November 2009 VA examination showed that the Veteran reported having an onset of constipation about 5 years earlier, but not seeking medical treatment for this.  The examiner noted that there was no evidence of chronic constipation or irritable bowel syndrome in the service treatment records and that VA treatment records dated from 2001 to 2009 were also negative for complaints of constipation or diarrhea.  The assessment was that of primary idiopathic constipation, which the Veteran reported began after service.

A December 2011 VA treatment record indicated that the Veteran reported having problems with constipation intermittently for several years.

The Board finds that the November 2009 VA examination contains evidence material to the claim in that it identifies a disorder manifested by constipation.  The evidence previously considered did not contain evidence of a diagnosed condition; therefore, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for a gastrointestinal disorder.

However, the Board finds that additional development is needed before considering the merits of the reopened claim.


PSYCHIATARIC DISORDER

Notably, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder. 

Thus, the Board finds that the holding in Clemons mandates that all of the Veteran's diagnosed psychiatric disorders must be considered in one claim. 

Significantly, service connection for an innocently acquired psychiatric disorder was initially denied in a November 2004 rating decision.  

The denial was later continued and confirmed in a May 2007 rating decision.  He was notified of these rating actions and apprised of his appellate rights, but did not file timely appeals.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The claims were denied on the basis that there was no corroborating evidence sufficient to establish an in-service stressor to support the diagnosis of PTSD.

The evidence considered at the time of the May 2007 rating decision included the Veteran's service treatment records, the Form DD 214, the report of a 1993 Persian Gulf Screening, the VA treatment records dated from 1996 to 2006, the private treatment records dated from 2001 to 2003 and in 2006, a May 2005 statement from a social worker at VA, and a May 2006 statement from a registered nurse at VA.

The service treatment records from the Veteran's first period of active duty are negative for complaints or findings of an innocently acquired psychiatric disorder.

The September 1993 Persian Gulf Screening contained psychiatric complaints such as being short tempered, having increased anger related to war, having difficulty relating to friends, and feeling isolated or alienated or different.  The assessment was that he would benefit from intervention, but wanted to deal with it on his own.  No diagnosis was provided.

His DD Form 214 showed that he had 2 years of foreign service, received a Southwest Asia service medal, and had military occupational specialty (MOS) of a motor transport operator.  

The October to December 2000 VA treatment records contained an assessment of major depression and noted that the Veteran had some PTSD symptoms.  He complained of having a 3 year history of depression and reported having problems since he returned from Desert Storm in 1992.  

The Veteran reported that he had witnessed combat and fatalities.  He reported transporting supplies to and from the front line during Desert Storm.

The October 2004 to May 2005 VA mental health records contained diagnoses of PTSD that were noted to be due to combat experience during Desert Storm, but there was no discussion of the Veteran's combat stressors.

The May 2005 and May 2006 letters noted that the Veteran had been in treatment for PTSD.

The evidence added to the record since May 2007 included the VA treatment records dated in 2000 and 2005 and from October 2010 to March 2012; the reports of VA examinations in November 2009 and September 2011; an April 2010 letter; and a January 2012 letter from a VA psychiatrist. 

The Board finds that the VA examinations in November 2009 and September 2011 contained evidence that relates to an previously unestablished fact that tends to substantiate the claim and raises a reasonable possibility of substantiating the claim.  In this regard, they provide a nexus opinion that supports the Veteran's claim.

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for an innocently acquired psychiatric disorder.

Since the RO already considered the merits of the claim based on all the evidence of record, the Veteran is not prejudiced by the Board considering the merits of the reopened claim.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2010). With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

At the November 2009 VA examination, the Veteran reported experiencing traumatic events during his service in Kuwait.  His MOS required him to transport ammunition, foot, equipment and personnel from the docks to different companies.  He reported witnessing people getting killed, seeing deceased people, and hearing bombs and gunfire night and day.  He noted having one postservice trauma in 1998 when he was robbed and beaten and his car was stolen that exacerbated his anxiety.  

The examiner noted the Veteran's symptoms in light of the criteria pertaining to a clinical diagnosis of PTSD.  The examiner's Axis I diagnoses were those of dysthymic disorder, anxiety disorder NOS, and alcohol abuse.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD based on the examination since the requirement of a re-experiencing symptom of the traumatic event was not present.  The examiner added that, when the Veteran was initially treated in 2000, the diagnosis was depression.  

The VA examiner opined that the diagnosed anxiety disorder NOS was more likely than not due to the Veteran's military service (pending verification of stressor) and that the diagnosis of dysthymic disorder was more likely than not due to the Veteran's military service.  Regarding alcohol abuse, the examiner added that alcohol was used to self-medicate and cope with physical and emotional pain and that his consumption had decreased in the past year.

A December 2010 VA mental health treatment plan noted that the Veteran's symptoms included social isolation and problems with intrusive thoughts or memories, nightmares, and flashbacks; disturbing dreams/nightmares associated with the traumatic event; psychological distress and physiological reactivity when exposed to reminders of the traumatic event; trauma related avoidance behaviors; trauma related detachment from others; trauma related restriction of affect; trauma related to hyperarousal and elevated startle response; and trouble falling or staying asleep.

A September 2011 VA examination was similar to the earlier examination in that a clinical diagnosis of PTSD was not made.  The criteria for a clinical diagnosis of PTSD were discussed, and the report showed that each criterion was met except for C, which required the presence of 3 or more of identified symptoms.  The examiner indicated that only one of the symptoms was found on examination.  

The VA examiner noted that the Veteran met the criteria for diagnoses of anxiety disorder NOS and depressive disorder NOS.  The opinion offered was that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  

The rationale was that the examination did not support a diagnosis of PTSD and that the Veteran's development of depressive symptoms was typical of someone long-suffering from anxiety.  The examiner also noted that a link did exist between the Veteran's symptoms and his service in a combat zone.  Due to other factors, the strength of the nexus between current symptoms and service rested solidly at a 50 percent likelihood.

A January 2012 letter from the Veteran's VA treating psychiatrist indicated that the Veteran had diagnoses of PTSD and major depressive disorder.  The letter noted that the Veteran had traumatic experiences during his deployment to Iraq that included injury and death of others, frequent mortar and rocket attacks, and being in constant fear for his life.  

The Veteran also endorsed symptoms in all three domains of PTSD (re-experiencing, avoidance/numbing and hyper arousal).  He specifically endorsed intrusive thoughts/memories of the traumatic events associated with emotional distress with a frequency of several times a week, nightmares with trauma-related content, significant social isolation, avoidance of crowds, significant hyper vigilance, irritability and difficulty getting along with others, poor sleep, depression, poor concentration, low energy, irritability, low motivation, hopelessness, and emotional detachment.  Since the Veteran did not have any psychiatric diagnosis or significant symptoms prior to his deployment, the opinion was that the diagnosis of PTSD was the direct result of traumatic combat exposure during his deployment.

Based on the opinions of the VA examiners and the fact that he first reported symptoms one month after he discharged from his first period of active duty, by extending the benefit of the doubt to the Veteran, service connection for anxiety and depressive disorders is warranted.

Regarding the diagnosis of PTSD, two VA examiners found that the criteria for a diagnosis could not be made based on their examinations. However, in the subsequently received statement, a VA psychiatrist opined that the Veteran met the criteria for A diagnosis of PTSD based on a discussion of the pertinent criteria.  Notably, the December 2010 treatment plan from the psychiatrist also indicated that the Veteran had problems in the areas that were consistent with a PTSD diagnosis.

Accordingly, on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran has a diagnosis of PTSD due to events in service.   

As for whether the PTSD diagnosis is based on an in-service stressor, effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims (Court) vacated a Board decision on the application and remanded it for readjudication. See 75 Fed. Reg. 39843 (July 13, 2010).

The revised 38 C.F.R. § 3.304(f)(3) provides:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

In the present case, the Veteran's stressors are based on fear of hostile military activity and a VA psychiatrist confirms that the claimed stressors are adequate to support the diagnosis of PTSD and that the symptoms are based on the stressors.

Accordingly, service connection for PTSD is also warranted.


RIGHT WRIST GANGLION CYST

Service connection for a ganglion cyst was denied in a June 2004 rating decision based on a finding that there was no evidence that the claimed disorder was present during service or was aggravated by service.  A timely appeal was not filed and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the June 2004 rating decision included the Veteran's service treatment records; the Form DD 214; the report of a 1993 Persian Gulf Screening examination; the report of an August 1994 VA examination; the 1996 to 2002 VA treatment records, and the private treatment records dated from 2001 to 2002. 

The Veteran's service treatment records were negative for complaints or findings of a right wrist ganglion cyst.  The September 1993 Persian Gulf Screening examination was silent for right wrist complaints or findings.  The August 1994 VA examination did not reflect any right wrist complaints or findings.  

The October 2000 VA treatment records indicated that the Veteran reported having a right wrist cyst since 1999 with intermittent pain for the past 6 months; the assessment was that of ganglion cyst.

The other VA treatment records dated in November and December 2000 show that the Veteran had the right wrist ganglion cyst surgically removed.

A February 2001 VA treatment record shows that the Veteran complained of right wrist pain.

The evidence added to the record since June 2004 includes the VA treatment records dated from 2000 to 2011 and the private treatment records dated from 2001 to 2003 and in 2006.

The VA and private treatment records do not contain any information pertinent to the excised right wrist ganglion cyst.  However, the Veteran is found to have presented credible lay assertions sufficient to reopen the claim.  

Accordingly, as new and material evidence has been presented to reopen the claim of service connection for residuals of a right wrist ganglion cyst, the claim is deemed be reopened.

However, the Board finds that additional development is needed before considering the merits of the reopened claim.  


SKIN DISORDER

Service connection for a skin disorder was denied in a June 2004 rating decision on the basis that there was no evidence that the claimed disorder was present during service.  A timely appeal was not filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the June 2004 rating decision includes the Veteran's service treatment records; the Form DD 214; the report of a 1993 Persian Gulf Screening examination; the report of an August 1994 VA examination; the 1996 to 2002 VA treatment records, and the private treatment records dated from 2001 to 2002. 

The service treatment records from the Veteran's first period of service were negative for complaints or findings of a skin disorder.  

The September 1993 Persian Gulf Screening examination showed that the Veteran did not have a medical problem involving skin rashes.

The August 1994 VA examination noted the Veteran's complaints of an itching rash on his hands and feet; the diagnosis was mild tinea pedis et manus.  

A July 2001 VA treatment record prior to the Veteran's second period of service noted the Veteran's complaints of having an intermittent rash on his hands and feet for more than one year.  

The VA treatment records during the Veteran's second period of service are positive for skin complaints.  An April 2002 record notes that the Veteran had loss of epidermal skin over the dorsal aspect of both hands.  The skin loss consisted of 3 to 4 spots in areas of 1 to 3 centimeters in diameter that were scattered.  The underlying skin was normal.  He also had warts on the left ring finger and a small pustule like rash on the left little finger.  

A June 2002 VA treatment record during the second period of service showed that the Veteran reported having itchy hands and athlete's feet for several years.  The assessment was that of manus and tinea pedis.  

The evidence added to the record since June 2004 includes the VA treatment records dated from 2000 to 2012 and the private treatment records dated from 2001 to 2003 and in 2006.

An October 2009 VA treatment record notes that the Veteran had some skin peeling from his hands and feet and a history of eczema.  He was also seeking additional medication for his skin disorder.  

Significantly, the Veteran's current lay assertions are presumed to be credible for the purpose of reopening the claim.  

Accordingly, as new and material evidence has been submitted, the Board finds the claim has been reopened.

However, the Board finds that additional development is needed before considering the merits of the reopened claim.  


IV. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where an increase in the level of a service-connected disability is at issue, as it is in the Veteran's case, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). 

Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.


HYPERTENSION

The service-connected hypertension is evaluated as noncompensably disabling under Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension). 

The diagnostic criteria provide for a rating of 10 percent for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more.  38 C.F.R. § 4.104.

A 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  Id. 

A rating of 20 percent requires diastolic blood pressure predominantly 110 or more or systolic blood pressure predominantly 200 or more.  Id. 

On this record, the blood pressure readings from August 2005 to March 2011 are not shown to involved predominant diastolic blood pressure readings of 100 or more or by predominant systolic pressure readings of 160 or more.  Instead, the diastolic pressure readings are frequently shown to be in the 90's and systolic pressure readings are shown to be in the 130s.  See August 2010 VA examination and VA various treatment records from 2006 to 2011.  

Given the absence of the required findings, the Board finds that a compensable rating for service-connected hypertension is not warranted even though the Veteran has been prescribed medication for the hypertension. 

Notably, the 2011 VA examiner indicated the Veteran had been on hypertension medications since 2001 and even the earlier readings noted did not show compensably disabling blood pressure readings prior to beginning to use medication.

Accordingly, a preponderance of the evidence is against the claim for an initial compensable evaluation for the service-connected hypertension.  

The Board has considered the provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2011); Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, the criteria for rating the service-connected hypertension are found to reasonably address the Veteran's disability level and symptomatology.  As the service-connected disability is not shown to unusual or exceptional,  a referral for extraschedular consideration is not required.  Id.


BILATERAL FOOT DISABILITIES

There is no diagnostic code in the Rating Schedule specifically for plantar fasciitis.  Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992). 

Fasciitis most closely approximates synovitis, which is rated under the criteria of Diagnostic Code 5020.  In turn, this code and similar disorders (e.g., bursitis, myositis and tenosynovitis) are rated under the criteria for degenerative arthritis, Diagnostic Code 5003 with rating criteria based on range of motion of the major joint involved. 

"Moderate" limitation of motion of the ankle is rated as 10 percent disabling, and "marked" limitation of motion is rated as 20 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011). 

The Board notes for reference that, under the VA rating criteria, normal motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 

Under Diagnostic Code 5003 if limitation of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application of each major joint or group of minor joints affected by limitation of motion; such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion; in the absence of limitation of motion a rating of 10 percent is assigned with involvement of 2 or more major joints or minor joint groups, and a rating of 20 percent is assigned with involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating episodes. 

Plantar fasciitis may also be rated by analogy to other diagnostic codes related to the feet.

Foot injuries that are moderate warrant a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.  A 40 percent rating is assigned with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98. 
  
Diagnostic Code 5276 (flat feet) provides that a 10 percent evaluation is assignable for unilateral or bilateral moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet. 

A 20 percent evaluation is assignable for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

A 30 percent evaluation is assignable for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities or for unilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances. 

A 50 percent evaluation is assignable for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276 (2011). 

Diagnostic Code 5278 (acquired claw foot (pes vacus)) provides that a 10 percent disability rating is assignable when the great toe is dorsiflexed, there is some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads, either bilaterally or unilaterally.

A 20 percent evaluation is warranted for unilateral acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads; a 30 percent evaluation is warranted when the disability is bilateral in nature. 

A 30 percent evaluation is warranted for unilateral acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity; a 50 percent evaluation is warranted with the disability is bilateral in nature.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. 

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

At an August 2005 VA examination, the Veteran complained of having foot stiffness at rest, as well as pain and weakness with walking or standing.  There was no functional impairment due to the bilateral plantar fasciitis with heel spurs.  

The examiner noted that both feet demonstrated tenderness and painful motion.  The Veteran used Gel heel support and his symptoms were relieved by corrective shoe wear.  The X-ray studies revealed findings of calcaneal spurs of both feet.  There was no loss in time at work due to the bilateral foot disability.

An April 2006 lay statement indicated that the Veteran had trouble walking on both feet and that he sometimes limped while walking.  

An August 2006 private treatment record indicated that the Veteran used a variety of conservative treatment methods that failed to provide appropriate relief for his feet.  He received approximately 6 injections in each foot since 2002.  He currently complained of heel pain with each step that was significantly worse with the first step in the morning as well as after prolonged sitting.  His symptoms were reported as being worse on the right.  

On examination, the examiner noted that the Veteran had normal active and passive motion of the tibiotalar, subtalar and transverse tarsal joints.  Palpation along the tarsal tunnel or lateral aspect of the heel did not produce pain, but there was pain with palpation on the plantar surface of his foot at the plantar fascial insertion.  He denied having intermetatarsal pain, and his neurovascular examination was noted to be grossly intact.  The X-ray studies showed bilateral plantar heel spurs without any other soft tissue or bony abnormality.  The physician commented that the Veteran did not appear to have an antalgic gait.  

In July 2009, the Veteran was treated at a VA medical facility for painful heels.  The neuro and vascular evaluations were essentially normal.  Pronation was noted in each foot, and there were mild symptoms on palpation of the insertion of the plantar fascia of both feet at the calcaneal tuberosity.  There was also mild tenderness on palpation of the medial band of the plantar fascia of both feet.  

At a November 2009 VA examination, the Veteran complained of having chronic, daily bilateral heel pain.  The quality of the pain was the same as reported in August 2006.  The pain was worse when he woke in the morning and after prolonged sitting, standing or walking.  The pain was rated as 5/10 in severity.  There were intermittent episodes of stiffness in his feet, but no swelling, weakness or pain at rest.  

The Veteran indicated that shoe inserts were not effective in controlling the pain and reported being able to walk approximately one mile with pain.  He denied having flare-ups and reported taking over-the-counter medication.  

The Veteran did not report limiting of his job duties or needing extra breaks to accommodate his feet.  He reported having periodic difficulty driving when there was stiffness in his feet.  The plantar fasciitis did not have any impact on his ability to perform activities of daily living, although he did sit down to dress.  He was also able to perform activities of daily living independently.  

On examination, there was no evidence of cyanosis, clubbing or edema.  The dorsalis pedal and posterior tibial pulses were intact, as was the skin.  The sensory examination was normal, and his motor strength was 5/5.  Tenderness was noted with palpation in the heels at the insertion of the plantar fascia.  The range of ankle motion was estimated to be normal with no painful motion or instability.  There was no evidence of functional limits with standing or walking or abnormal weight bearing.  

That same month, the Veteran underwent a VA examination of his knees during which time he reported that he could walk an unlimited amount and run.

The Veteran's bilateral foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5020, by analogy.  After review of the evidence, the Board finds that the criteria for a higher rating under Diagnostic Code 5020 are not shown, based on limitation of motion of the affected part. 

A higher rating under Code 5271, based on limitation of ankle motion, is not shown since a 20 percent evaluation is applicable when there is marked limitation of motion.  38 C.F.R. § 4.71a.  

On this record, the service-connected bilateral foot disabilities are not shown to produce the requisite limitation of ankle motion.

A higher rating under Diagnostic Code 5284 is not assignable as more than moderate impairment due to painful motion of either foot is not shown.  The Veteran is able to walk for some distance and perform the duties of his job.

A higher rating under Diagnostic Code 5278 is not for consideration since the manifestations are not show to involve limitation in dorsiflexion of the toes, limitation of ankle motion, shortened plantar fascia or marked tenderness of the metatarsal heads.

A higher rating under Diagnostic Code 5276, is not assignable because the severe symptoms are not shown.  There is no showing of related swelling or marked deformity of either foot.  Although he did have some pain with prolonged walking and standing, his symptoms are not productive of more than moderate impairment.

Thus, a preponderance of the evidence is against the claim for an increased rating for the service-connected bilateral foot disability.

The Board has also considered the provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2011); Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the service-connected bilateral plantar fasciitis with heel spurs are found to reasonably address the Veteran's disability level and symptomatology.  The disability picture is not shown to be unusual or exceptional to obviate the application of the established rating criteria.  Consequently, the assigned schedular evaluation is deemed to be adequate, and no referral or even further discussion of the extraschedular question is required at this time.  Id.


PFB

The service-connected PFB is rated as 30 percent disabling by analogy pursuant to Diagnostic Code 7806, for the evaluation of dermatitis or eczema. 

A 10 percent rating is assignable when the condition involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period. 

A 30 percent rating requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected; or, that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period. 

A rating of 60 percent requires involvement of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  See 38 C.F.R. § 4.118. 

At the November 2009 VA examination, the Veteran reported having persistent lesions that were pruritic and painful at times.  He treated the condition by using a cream daily.  The examiner noted that there were several papules in the beard region of the face and neck.  The lesions involved approximately 20 percent of the head and neck region and less than 5 percent of the total body surface area.  There was no functional impairment due to the PFB.  

Since VA medical records do not reflect any treatment for PFB, the evaluation is based on the findings of the VA examination, which show that approximately 20 percent of exposed skin is affected by PFB.  

The reported findings fall within the criteria for a 30 percent rating.  The reported itching and pain is not shown to be so significant as to cause any additional impairment.  No additional evidence has been provided that would warrant an evaluation higher than what is currently assigned.

The Board has also considered the provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2011); Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the service-connected PFB are found to reasonably address the Veteran's disability level and symptomatology.  The disability picture is not shown to be so exceptional or unusual as to be outside of the scope of the criteria.  Consequently, referral for extraschedular consideration is not required at this time.  Id.


LEFT KNEE DISABILIITIES

The Veteran asserts that the service-connected left knee disability should be assigned higher ratings.

The normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a , Code 5261, a 10 percent rating is also appropriate where extension of the leg is limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, and a 30 percent rating is warranted for extension limited to 20 degrees.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel  held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

At a November 2009 VA examination, the Veteran reported having had no treatment for his service-connected left knee disabilities.  He wore a knee brace from time to time, but used no other assistive devices for walking.  He complained of having pain under the kneecap with pain deep inside the knee that was aggravated by cold and relieved with massages and liniment.  The Veteran reported being able to walk for an unlimited period, to run, and to lift in excess of 100 pounds.  

An examination of the left knee revealed full extension to 0 degrees and flexion from 0 to 130 degrees.  With repetitive motion, there was no evidence of pain, weakness, incoordination or instability associated with the movements.  There was good stability in the mediolateral and anteroposterior planes.  A click was heard and felt by the examiner, but it was not painful to the Veteran and was noted to be within normal limits.  No bone-on-bone crepitus was detected, and there was no sign of inflammation, effusion, redness, tenderness or heat.  The Veteran did not walk with a limp and had 5/5 strength in his quadriceps and hamstring.  The X-ray studies of the right knee were normal.

The Veteran has denied receiving treatment for the service-connected left knee disabilities and based on the VA examination of record, the findings do not warrant the assignment of higher ratings.

The currently assigned 20 percent evaluation for the service-connected left knee tendonitis was assigned under Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint).  Since this is the highest evaluation under these criteria, the Board may consider whether a higher evaluation under another is applicable.

A separate compensable evaluation for left knee tendonitis under Diagnostic Code 5261 is not warranted since left knee extension is shown to be full.

A separate compensable evaluation for the service-connected left knee tendonitis under Diagnostic Code 5260 is not warranted since knee flexion is not limited to 60 degrees or less.

There is no evidence of left knee ankylosis to warrant an evaluation under Diagnostic Code 5256.

The Board has considered other factors, to include those outlined in DeLuca, however, there is no evidence of additional functional loss due to painful motion, repetitive motion, weakness, incoordination, or fatigability.  Indeed, the Veteran indicated that his knees did not limit his walking.

Thus, on this record, the preponderance of the evidence is against an evaluation in excess of 20 percent for the service-connected left knee tendonitis.  

A separate 10 percent evaluation has been assigned for the service-connected left knee disability on the basis of instability.  On VA examination, the examiner noted that there was no evidence of instability.  Although the Veteran reported wearing a knee brace, he only wore it occasionally and apparently was able to walk long distances and run without difficulty.  

Thus, on this record, the preponderance of the evidence is against an evaluation in excess of 10 percent for the service-connected left knee instability.  Due to the absence of objective findings and minimal use of a knee brace, moderate instability is not shown.

The Board has also considered the provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2011); Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the service-connected left knee disabilities are found to reasonably address the Veteran's disability level and symptomatology.  The service-connected disability picture is not shown to be unusual or exceptional so as to obviate the application of the established criteria in this case.  Consequently, referral for extraschedular question is not indicated.  Id.


ORDER

As new and material evidence has been received to reopen the claim of service connection for an eye disorder, the appeal to this extent is allowed.

Service connection for a bilateral eye disability manifested by blepharitis is granted.

As new and material evidence has not been received to reopen the claim of service connection for a right knee disorder, the appeal to this extent is denied.

As new and material evidence has been received to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow. 

As new and material evidence has been received to reopen the claim of service connection for a sleep disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for a disability manifested by multiple joint pains, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has not been received to reopen the claim of service connection for a disability manifested by chronic fatigue, the appeal to reopen is denied.

As new and material evidence has been received to reopen the claim of service connection for a disability manifested by headaches, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for a disability manifested by a gastrointestinal disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed.

Service connection for an innocently acquired psychiatric disability variously diagnosed as an anxiety disorder, depressive disorder and PTSD is granted.

As new and material evidence has been received to reopen the claim of service connection for residuals of an excised right wrist ganglion cyst, the appeal to his extent is allowed subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for a skin disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

An initial compensable evaluation for the service-connected hypertension is denied.

An initial evaluation in excess of 10 percent for the service-connected left foot plantar fasciitis with heel spurs is denied.  

An initial evaluation in excess of 10 percent for the service-connected right foot plantar fasciitis with heel spurs is denied.

An evaluation in excess of 30 percent for the service-connected pseudofolliculitis barbae is denied.

An evaluation in excess of 20 percent for the service-connected left knee tendonitis is denied.

An evaluation in excess of 10 percent for the service-connected left knee instability is denied.


REMAND

As discussed, service connection for a variously diagnosed psychiatric disorder has been granted.  To the extent that the Veteran asserts that his erectile dysfunction is related to his psychiatric condition, an examination is needed.  All treatment records associated with the claimed erectile dysfunction should also be associated with the claims file.

The reopened claim of service connection for a low back disorder requires additional development.

Since the evidence added to the record now contains an assessment of degenerative joint disease of the lumbosacral spine, a medical opinion is needed to determine if there is a nexus between this current disability and the service-connected left knee disability or any event or incident of his periods of active service.

The reopened claim of service connection for sleep apnea requires additional development.  The Veteran reported at the 2009 VA examination that he had a sleep study in August 2008 that showed that he had sleep apnea and needed a CPAP machine.  Since the private medical records are not associated with the claims file, appropriate action should be taken to secure them.

The November 2009 VA examination also did not comment on the likely etiology of the claimed sleep disorder.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed sleep disorder.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002). 

The reopened claim of service connection for multiple joint pains requires additional development.

The November 2009 VA examination reported a diagnosis of myofascial pain syndrome of an unknown etiology.  However, the examiner gave no explanation as to why the etiology of the myofascial pain syndrome could not be determined.  

Hence, another VA examination is needed to clarify the diagnosis and to obtain an nexus opinion that is supported by a rationale.

The reopened claim of service connection for a headache disorder also requires additional development.

The recent examination reports contain different assessments as to whether the Veteran experience headache symptomatology.  Consequently, an examination is needed to clarify whether the Veteran has a diagnosed headache disorder due to service or, if not, headaches are manifestations of an undiagnosed illness or multisymptom illness.

The reopened claim of service connection for a gastrointestinal disorder requires additional development.

There is no opinion of record that addresses whether the Veteran's idiopathic constipation or other claimed gastrointestinal manifestations are related to a disease process that developed during service or signs of an undiagnosed illness or chronic multisymptom illness.  

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "irritable bowel syndrome" and replace it with "functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  See 76 Fed. Reg. 41696-41698 (July 15, 2011).  Note to paragraph (a)(2)(i)(B)(3) indicates that FGIDs are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  

Specific FGIDs include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id.  This amendment is applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.  Id.  

Given the Veteran's recognized Persian Gulf service, an examination and opinion is needed to clarify the nature and likely etiology the claimed gastrointestinal disorder.

Finally, the Board finds that additional development regarding the reopened claims of service connection for residuals of the excision of a right wrist ganglion cyst and a skin disorder is required.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA health care providers who have treated him for the claimed erectile dysfunction, low back condition, sleep disorder, multiple joint pains, headache disorder, gastrointestinal condition, residuals of the excision of a right wrist ganglion cyst and skin condition since service.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file. 

The Veteran in this regard should be asked to complete any necessary release or authorization form to obtain copies of clinical records from Crawford Long Hospital referable to treatment rendered him in August 2008.

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claims. 

Thus, copies of any outstanding non-VA treatment records since July 2006 and VA treatment records since March 2012 should be obtained and associated with the claims file.

2.  The RO should undertake to have the Veteran scheduled for appropriate VA examinations to determine the nature and likely etiology of the claimed erectile dysfunction, low back condition, sleep disorder, multiple joint pain, headache disorder, gastrointestinal condition, residuals of the excision of a right ganglion cyst and skin disorder.

The claims folder and a copy of this remand should be made available to each examiner for review in connection with the examination.  All indicated tests also should be performed. 

Each VA examiner should elicit from the Veteran and record a complete medical history and identify detailed examination findings referable to the claimed erectile dysfunction, low back condition, sleep disorder, multiple joint pains, headaches disorder, gastrointestinal disorder, residuals of the excision of the right wrist ganglion cyst and skin disorder. 

After examining the Veteran and reviewing the entire record, the appropriate examiner must respond to the following:

a.  Is the Veteran shown to have a diagnosis of erectile dysfunction that at least as likely as not was caused or aggravated (permanently worsened beyond the natural progression) by the service-connected psychiatric disability?  

b.  Is the Veteran shown at least as likely as not to have a diagnosis of a low back disability that had its clinical onset during service or due to an event or incident of his active service or was caused or aggravated (permanently worsened beyond natural progression) by the service-connected left knee disability?

c.  Is the Veteran shown at least as likely as not to have a diagnosis of sleep apnea that had its clinical onset during service or due to an event or incident of active service or sleep manifestations that are attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness?

d.  Is the Veteran shown at least as likely as not to have a diagnosis of headache disorder that had its clinical onset during service  or due to an event or incident of his active service or headache manifestations that are attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

e.  Is the Veteran shown at least as likely as not to have a diagnosis of myofascial pain syndrome or an observable disease process manifested by multiple joint pain that had its clinical onset during service or due to an event or incident of his active service or multiple joint pain that is attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness?

f.  Is the Veteran shown at least as likely as not to have a diagnosis of idiopathic constipation or other gastrointestinal disease process that had its clinical onset during service or due to an event or incident of his active service or gastrointestinal manifestations that are attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness?

g.  Is the Veteran shown at least as likely as not to have a disability manifested by the residuals of the excision of a right wrist ganglion cyst that had its clinical onset during service or due to an event or incident of his active service?

h.  Is the Veteran shown at least as likely as not to have a skin disability that had its clinical onset during service or due to an event or incident of his active service?

A complete rationale for all opinions expressed must be provided.  

If the examiner is unable to provide the requested information or opinion with any degree of medical certainty, the examiner should clearly indicate that and provide a reason why a diagnosis may not be offered. 

3.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b) (2011), as appropriate. 

4.  After completing of all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


